 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS GOOLSBY,                                      Case No.: 3:17-cv-564-WQH-NLS
12                                       Plaintiff,
                                                          ORDER ON PLAINTIFF’S EX
13   v.                                                   PARTE MOTION FOR COPY
                                                          SERVICE, LAW LIBRARY ACCESS,
14   COUNTY OF SAN DIEGO, et al.,
                                                          TELEPHONE ACCESS, ETC.
15                                    Defendants.
                                                          [ECF No. 121]
16
17
18
           Thomas Goolsby (“Plaintiff”), a prisoner proceeding pro se and currently housed
19
     at George Bailey Detention Center, filed this 42 U.S.C. § 1983 civil rights action,
20
     alleging violations of his constitutional rights during his stay in San Diego County Jail.
21
     Before the Court is Plaintiff’s ex parte application for “Copy Service, Law Library
22
     Access, and SDCJ Housing and Change of Address.” ECF No. 121. Plaintiff titles his
23
     application as an “emergency.”
24
           Plaintiff asks the Court for several forms of relief. First, he requests an order that
25
     Defendants provide Plaintiff with a copy service at Plaintiff’s own expense or
26
     alternatively, relieve Plaintiff of his duty to serve copies and a proof of service for his
27
     filings. ECF No. 121 at 3. Second, Plaintiff requests an order granting him access to a
28

                                                      1
                                                                                  3:17-cv-564-WQH-NLS
 1   law library for 3-5 hours a week. Id. Third, Plaintiff requests an order giving him access
 2   to a telephone at “anytime Monday through Friday during normal business hours, 9:00
 3   a.m. to 5:00 p.m.” Id. at 4. Finally, Plaintiff requests an order transferring him back to
 4   the San Diego Central Jail for the purposes of completing a deposition noticed for June
 5   27, 2019. Id.
 6         As to transfer for the purposes of deposition, that request is denied as moot.
 7   Defendant has represented it will “arrange a room at George Bailey Detention Facility for
 8   the deposition, and that Plaintiff be brought to that room so long as he is still in County
 9   custody…” for the purposes of a deposition. ECF No. 122 at 2.
10         The Plaintiff’s requests for copy service and phone service are also denied.
11   Plaintiff does not provide any legal authority for these requests. Generally, “[t]he day-to-
12   day operation of state prisons is not the business of federal judges.” Lucero v. Russell,
13   741 F.2d 1129, 1130 (9th Cir. 1984). In this case, numerous practical considerations
14   factor into prison operations and the Court is not in a position to direct when and how
15   time should be structured or what services are available and when.
16         Finally, Plaintiff’s request regarding law library access is denied. Inmates do not
17   have an “abstract, freestanding right to a law library”—such access is only a means for
18   ensuring access to courts. Lewis v. Casey, 518 U.S. 343, 351 (1996). An inmate
19   claiming interference with or denial of access to the courts must show that he suffered an
20   actual injury. Id. An actual injury is defined as “actual prejudice with respect to
21   contemplated or existing litigation, such as the inability to meet a filing deadline or to
22   present a claim.” Id. “[A]n inmate cannot establish relevant actual injury simply by
23   establishing that his prison's law library or legal assistance program is subpar in some
24   theoretical sense.” Id. Here, Plaintiff only identifies a theoretical injury based on lack of
25   law library access, specifically that “If Plaintiff is forced to rely on such and inadequate
26   system Plaintiff will need six months to draft or oppose a motion.” ECF No. 121 at 3
27   (emphasis added). Plaintiff fails to identify an actual injury. Moreover, the right of
28   access to courts does not include the right to “discover grievances or to litigate effectively

                                                   2
                                                                                 3:17-cv-564-WQH-NLS
 1   once in court.” Lewis 518 U.S. at 354 (emphasis in original) (“These elaborations upon
 2   the right of access to the courts have no antecedent in our pre-Bounds cases, and we now
 3   disclaim them.”); see also Hoffman v. Hennessey, No. 09-cv-1777-MHP, 2009 WL
 4   3756628, at *3 (N.D. Cal. Nov. 6, 2009).
 5         IT IS SO ORDERED.
 6   Dated: June 26, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                            3:17-cv-564-WQH-NLS
